Citation Nr: 1742406	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain. 

2. Entitlement to a disability rating in excess of 10 percent for hypertrophic gastritis with helicobacter pylori.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a July 2014 videoconference hearing.  A transcript of that hearing is of record. 

The Board previously Remanded this case for additional development in February 2015.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of hypertrophic gastritis with helicobacter pylori is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Between May 17, 2016 and April 1, 2017, the range of motion for forward flexion of the Veteran's thoracolumbar spine is between 0 and 5 degrees and exhibited pain.  Ankylosis was not shown.

2.  Before May 17, 2016 and after April 1, 2017, the range of flexion of the lumbar spine was between 30 and 60 degrees or better.


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no higher, for chronic lumbosacral strain have been met between May 17, 2016 to April 1, 2017.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 20 percent before May 17, 2016 and after April 1, 2017, for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in December 2011, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  The Veteran was also provided with VA examinations in May 2016 and April 2017.  The examinations are adequate, as the examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his back disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

II. Increased Rating

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been assigned an evaluation of 20 percent.  The Veteran requested an increased evaluation in November 2011, asserting that a higher evaluation is warranted due to deteriorating conditions of his low back.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (see also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Prior to May 17, 2016, the Veteran reportedly had flexion in ranges between 30 to 60 degrees or better.  During this time he was rated 20 percent disabling.  A higher rating was not demonstrated by the evidence on file at that time.  On examination in July 2015 essentially normal flexion and other motions were essentially normal.

Turning to the record, the Veteran was afforded an examination for the VA on May 17, 2016.  Physical examination revealed forward flexion to 5 degrees, extension to 5 degrees, left lateral flexion to 5 degrees, right lateral flexion to 5 degrees, and lateral rotation bilaterally to 5 degrees.  Pain was noted and observed to have caused functional loss.  There was pain with weight bearing testing.  There was additional loss of motion due to pain or following repetitive use.  There was objective evidence of localized tenderness or pain on palpation of the joint or acclimated soft tissue of the thoracolumbar spine.  Pain, fatigue, and weakness caused functional loss.  Also, pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time and also with flare ups.  The Veteran had localized tenderness, guarding or muscle spasm of the thoracolumbar spine, which resulted in abnormal gait or abnormal spine contour. No ankylosis of the spine was found or intervertebral disc syndrome.  The Veteran wears braces.  His back condition impacted his ability to work due to inability to perform lawn-mowing at home and problems with sleep.  As will be discussed below, these findings warrant a 40 percent rating for a time period beginning with the date of this exam.

An additional examination was conducted on April 1, 2017.  Flexion on that examination was reported to be 0-70 degrees, with similar reductions for other motions.  These and other findings do not warrant a rating in excess of 20 percent so the Board restores the 20 percent rating effective that date.

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is entitled to an evaluation of 40 percent rating for his back disability from May 17, 2016 to April 1, 2017.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The forward flexion of the Veteran's thoracolumbar spine 

However, at 40 percent, the Board observes the Veteran has been assigned the highest possible schedular evaluation based on limitation of motion.  As there is no objective evidence of ankylosis of the spine, an evaluation greater than 40 percent is not warranted for this stage of the appeal.

In light of the above, the Board finds that the Veteran is entitled to an evaluation of 40 percent for his service-connected lumbar spine disability from May 17, 2016 to April 1, 2017.  However, the Board finds that an evaluation of 60 percent or higher is not warranted.  A preponderance of the evidence weighs against the assignment of greater initial evaluations, and the benefit-of-the-doubt rule does not apply to this aspect of the appeal. 

As noted prior to May 17, 2016 and after April 1, 2017, there is no basis for a rating higher than 20 percent.


ORDER

An evaluation of 40 percent, but not greater, for chronic lumbosacral strain is granted from May 17, 2016 to April 1, 2017, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent prior to May 17, 2016 and after April 1, 2017 is denied. 


REMAND

As for the issue of hypertrophic gastritis with helicobacter pylori, a remand is required again in this case to ensure that the Veteran is given every consideration.  VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the July 2014 Board hearing, the Veteran testified that he had colonoscopy recently and it revealed that the blood found during a vomiting incident had come from the gastrointestinal area.  But he also testified that he had not been given an endoscopy to determine erosions in the gastrointestinal tract.  The evidence indicates that the Veteran did have a colonoscopy in with normal results.  Reported rectal bleeding appears to have been attributed to hemorrhoids.  

In February 2015, the Board remanded the issue for a new medical examination because the Veteran's disability condition seemed to have worsened.  In its remand, the Board requested that the VA examination for his hypertrophic gastritis to include all indicated tests to be accomplished and directed the examiner to render specific findings as to the nature and extent of the Veteran's symptoms, as well as any nodular lesions, eroded or ulcerated areas, or hemorrhages. 

In July 2015, the Veteran was afforded a new VA examination for his gastritis.  However, the Board finds that this examination fails to comply with the above Board remand directives because it failed to conduct testings or make findings such as to evaluate whether the Veteran has any nodular legions, eroded or ulcerated areas, or hemorrhages, all of which are relevant in rating the Veteran's gastritis condition under the diagnostic code 7307.  It is unclear whether any of these symptoms may have been present.  It is possible that additional diagnostic testing was not undertaken in view of the history presented, but if so, that should be detailed in the report.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hypertrophic gastritis.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner is asked to provide specific findings as to the nature and extent of the Veteran's symptoms, as well as any nodular lesions, eroded or ulcerated areas, or hemorrhages.  If it is determined that there are not findings suggesting any of these symptoms, and that further more extensive testing is not indicated that should be set out in the examination report.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2. After the development requested has been completed, the AOJ should review any examination report and check the qualification of the examiner to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


